NO. 5-05-0394
                        N O T IC E

 Decision filed 03/18/08. The text of
                                                              IN THE
 this dec ision m ay b e changed or

 corrected prior to the              filing of a
                                                   APPELLATE COURT OF ILLINOIS
 P e t i ti o n   for     Re hea ring   or   the

 disposition of the same.
                             FIFTH DISTRICT
________________________________________________________________________

CHARLOTTE BESS,                        ) Appeal from the
                                       ) Circuit Court of
   Plaintiff-Appellee,                 ) St. Clair County.
                                       )
v.                                     ) No. 99-L-55A
                                       )
DIRECTV, INC.,                         ) Honorable
                                       ) Robert P. LeChien,
   Defendant-Appellant.                ) Judge, presiding.
________________________________________________________________________

                  JUSTICE DONOVAN delivered the opinion of the court:

                  The defendant, DirecTV, Inc. (DirecTV), appeals from an order of the circuit court

of St. Clair County denying its motion to stay proceedings and to compel arbitration.

DirecTV argues that the circuit court erred in finding that the arbitration agreement was

procedurally and substantively unconscionable and, therefore, unenforceable. Initially, this

court issued an opinion in this case affirming the circuit court's judgment. Bess v. DirecTV,

Inc., No. 5-05-0394 (July 10, 2007). After considering the merits of DirecTV's petition for

rehearing, we now reverse.

                                                          BACKGROUND

                  DirecTV provides television programming services via satellite to consumers

throughout the nation. To obtain these services, a potential DirecTV subscriber calls

DirecTV and orders one or more of DirecTV's programming packages. DirecTV then

activates the subscriber's service and mails the subscriber a copy of a contract, called

"Customer Agreement" (Customer Agreement), along with the initial billing statement. The

Customer Agreement sets forth the parties' rights and obligations and explains the terms and


                                                                1
conditions under which DirecTV provides its service.

       On November 28, 1999, Charlotte Bess contracted with DirecTV for satellite

television service, and DirecTV activated the requested service. The record is silent on

where or how Bess acquired the equipment necessary to receive DirecTV service and

whether or not she incurred any costs to acquire the equipment or have it installed.

Thereafter, DirecTV mailed a copy of the October 1999 Customer Agreement and the first

billing statement to Bess. The Customer Agreement provides that DirecTV will send the

customer a billing statement once every 30 days, that the customer will pay each monthly bill

in full, and that should DirecTV not receive the customer's payment before issuing her next

statement, DirecTV may charge her an administrative late fee of up to $5. The administrative

late fee is the subject of Bess's complaint.

       The Customer Agreement specifies that if the customer does not accept the terms of

the Customer Agreement, she should notify DirecTV immediately and DirecTV will cancel

her DirecTV service. A customer who does not notify DirecTV of any objections to the

Customer Agreement and who continues to receive DirecTV service is deemed to have

accepted the terms of the Customer Agreement.

       The Customer Agreement contains informal and formal dispute-resolution clauses.

Under the informal dispute-resolution clause, the complaining party must first notify the

other of a claim at least 60 days before starting any formal proceeding, so that the parties can

attempt an informal resolution of the claim. The formal dispute-resolution clause (the

arbitration provision) provides, in pertinent part:

              "Formal Resolution. Except as provided in Section 8(d), if we cannot resolve

       a Claim informally, any Claim either of us asserts will be resolved only by binding

       arbitration. The arbitration will be conducted under the Commercial Arbitration

       Rules of the American Arbitration Association that are in effect at the time the


                                               2
       arbitration is initiated (referred to as the 'AAA Rules') and under the rules set forth in

       this Agreement. If there is a conflict between the AAA Rules and the rules set forth

       in this Agreement, the rules set forth in this Agreement will govern.

       ARBITRATION MEANS THAT YOU WAIVE YOUR RIGHT TO A JURY

       TRIAL. If you initiate the arbitration, you agree to pay a fee of $125 or, if less and

       you tell us in writing, the amount that you would pay to initiate a lawsuit against us

       in the appropriate court of law in your state. We agree to pay any additional fee or

       deposit required by the American Arbitration Association in excess of your filing fee.

       We also agree to pay the costs of the arbitration proceeding up to a maximum of one-

       half day (four hours) of hearings. Other fees, such as attorney's fees, expenses of

       travel to the arbitration[,] and the costs of a proceeding that goes beyond one-half

       day[,] will be paid in accordance with the AAA Rules. The arbitration will be held

       at a location within one hundred miles of your residence unless you and we both agree

       to another location."

       The October 1999 Customer Agreement further states that it could be replaced by

subsequent, updated agreements and that the customer would accept the terms of any

subsequent agreements in the same manner that she agreed to the terms of the initial

Customer Agreement–by continuing to accept DirecTV service.

       According to the record in this case, Bess did not cancel her agreement for service

upon receipt of the October 1999 Customer Agreement. The October 1999 Customer

Agreement was replaced by the September 2001 Customer Agreement. The September 2001

version contains the same late-fee clause and the same arbitration provision as the October

1999 agreement. Although the September 2001 version also contained a "deactivation fee"

provision, which stated that if the customer cancelled the service or if DirecTV deactivated

the service because of the customer's failure to pay or some other breach on the customer's


                                               3
part, DirecTV may charge up to $15, the 2001 Customer Agreement again provided that the

customer would only be bound by these terms if the customer continues to receive service

from DirecTV after reading it. Bess did not cancel her DirecTV service after DirecTV

mailed her a copy of the September 2001 Customer Agreement. She remained a DirecTV

customer at the time of this appeal.

       On November 22, 2000, Bess filed a first amended complaint alleging that DirecTV's

$5 administrative late fee violates Illinois law. The gist of Bess's complaint is that DirecTV's

true cost for a late-paying customer is far below $5. Bess alleged that DirecTV's practice

constituted unjust enrichment and violated both Illinois common law concerning liquidated

damages and the Illinois Consumer Fraud and Deceptive Business Practices Act (815 ILCS

505/1 et seq. (West 2000)).

       By letter dated December 4, 2000, DirecTV notified Bess that it intended to avail

itself of the parties' contractual dispute-resolution clause. On December 7, 2000, DirecTV

filed a motion to stay the action in the circuit court and to compel arbitration. On March 27,

2003, the circuit court denied DirecTV's motion, concluding that the arbitration agreement

was unconscionable and unenforceable because it did not provide for class arbitration.

DirecTV appealed. In an opinion issued on August 24, 2004, this court reversed the circuit

court's denial of DirecTV's motion to stay the proceedings and to compel arbitration, and it

held that an arbitrator must determine whether the arbitration clause permits a class

arbitration. Bess v. DirecTV, Inc., 351 Ill. App. 3d 1148, 1153-54, 815 N.E.2d 455, 459-60

(2004). This court remanded the matter to the circuit court to determine the validity of the

arbitration provision. Bess, 351 Ill. App. 3d at 1157, 815 N.E.2d at 462.

       On remand, the parties briefed the other issues that Bess had raised in opposition to

DirecTV's motion.      Bess argued that the arbitration provision was procedurally and

substantively unconscionable and that she had not voluntarily and knowingly waived her


                                               4
right to a trial by jury. In its order entered June 1, 2005, the circuit court found that Bess had

abandoned the issue regarding the waiver of her right to a jury trial. The court determined

that the arbitration provision was procedurally and substantively unconscionable, and it

denied DirecTV's motion to compel arbitration. DirecTV appealed the interlocutory order.

We have jurisdiction pursuant to Illinois Supreme Court Rule 307(a)(1) (188 Ill. 2d R.

307(a)(1)). See Salsitz v. Kreiss, 198 Ill. 2d 1, 11-12, 761 N.E.2d 724, 730 (2001) (an order

denying a motion to compel arbitration is injunctive in nature and therefore appealable under

Rule 307(a)(1)).

                                          ANALYSIS

       DirecTV contends that the circuit court improperly analyzed the procedural

unconscionability of the Customer Agreement as a whole. It claims that challenges to the

procedural unconscionability of the Customer Agreement should be determined by an

arbitrator, not by the circuit court.

       Congress enacted the Federal Arbitration Act (9 U.S.C. §1 et seq. (2000)) "to reverse

the longstanding judicial hostility to arbitration agreements that had existed at English

common law and had been adopted by American courts[] and to place arbitration agreements

upon the same footing as other contracts." Gilmer v. Interstate/Johnson Lane Corp., 500
U.S. 20, 24, 114 L. Ed. 2d 26, 36, 111 S. Ct. 1647, 1651 (1991). Section 2 of the Federal

Arbitration Act provides that arbitration agreements governed by the Federal Arbitration Act

"shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in

equity for the revocation of any contract." 9 U.S.C. §2 (2000). Section 4 of the Federal

Arbitration Act provides for orders compelling arbitration when one party has failed,

neglected, or refused to comply with an arbitration agreement. 9 U.S.C. §4 (2000).

       Although the Supreme Court has stressed that federal policy under the Federal

Arbitration Act favors the enforcement of valid arbitration agreements (Gilmer, 500 U.S. at


                                                5
24-25, 114 L. Ed. 2d at 36, 111 S. Ct. at 1651), the Court has been equally clear that a party

can be forced into arbitration only if he or she has in fact entered into a valid, enforceable

contract waiving his or her right to a judicial forum.         AT&T Technologies, Inc. v.

Communications Workers of America, 475 U.S. 643, 648, 89 L. Ed. 2d 648, 655, 106 S. Ct.
1415, 1418 (1986). Whether the parties actually agreed to arbitrate is determined under

ordinary state-law contract principles. Penn v. Ryan's Family Steak Houses, Inc., 269 F.3d
753, 758-59 (7th Cir. 2001). The Supreme Court has confirmed that "generally applicable

contract defenses, such as fraud, duress, or unconscionability, may be applied to invalidate

arbitration agreements without contravening [the Federal Arbitration Act]."           Doctor's

Associates, Inc. v. Casarotto, 517 U.S. 681, 687, 134 L. Ed. 2d 902, 909, 116 S. Ct. 1652,

1656 (1996).

       "Challenges to the validity of arbitration agreements *** can be divided into two

types." Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 444, 163 L. Ed. 2d 1038,

1042, 126 S. Ct. 1204, 1208 (2006). "One type challenges specifically the validity of the

agreement to arbitrate." Buckeye Check Cashing, Inc., 546 U.S. at 444, 163 L. Ed. 2d at

1042-43, 126 S. Ct. at 1208. "The other challenges the contract as a whole, either on a

ground that directly affects the entire agreement (e.g., the agreement was fraudulently

induced)[] or on the ground that the illegality of one of the contract's provisions renders the

whole contract invalid." Buckeye Check Cashing, Inc., 546 U.S. at 444, 163 L. Ed. 2d at

1043, 126 S. Ct. at 1208.

       In Prima Paint Corp. v. Flood & Conklin Manufacturing Co., 388 U.S. 395, 18 L. Ed.
2d 1270, 87 S. Ct. 1801 (1967), the Supreme Court addressed the question of who Scourt or

arbitratorSdecides these two types of challenges. The issue in Prima Paint Corp. was

"whether a claim of fraud in the inducement of the entire contract is to be resolved by the

federal court[] or whether the matter is to be referred to the arbitrators." Prima Paint Corp.,


                                              6
388 U.S. at 402, 18 L. Ed. 2d at 1276, 87 S. Ct. at 1805. Guided by section 4 of the Federal

Arbitration Act, the Court held: "[I]f the claim is fraud in the inducement of the arbitration

clause itself–an issue which goes to the 'making' of the agreement to arbitrate–the federal

court may proceed to adjudicate it. But the statutory language does not permit the federal

court to consider claims of fraud in the inducement of the contract generally." Prima Paint

Corp., 388 U.S. at 403-04, 18 L. Ed. 2d at 1277, 87 S. Ct. at 1806. The Court rejected the

view that the question of "severability" was one of state law, so that if state law held the

arbitration provision not to be severable, a challenge to the contract as a whole would be

decided by the court. Prima Paint Corp., 388 U.S. at 400, 402-03, 18 L. Ed. 2d at 1276-77,
87 S. Ct. at 1805-06.

       Subsequently, in Southland Corp. v. Keating, 465 U.S. 1, 79 L. Ed. 2d 1, 104 S. Ct.
852 (1984), the Court held that the Federal Arbitration Act created a body of federal

substantive law that was applicable in both state court and federal court. Southland Corp.,
465 U.S. at 12, 79 L. Ed. 2d at 13, 104 S. Ct. at 859. The Court rejected the view that state

law could bar the enforcement of section 2 of the Federal Arbitration Act, even in the context

of state-law claims brought in state court. Southland Corp., 465 U.S. at 10-14, 79 L. Ed. 2d

at 12-14, 104 S. Ct. at 858-60.

       In Buckeye Check Cashing, Inc., the Supreme Court again addressed the issue of

who Scourt or arbitratorSdecides challenges to the validity of arbitration agreements. Buckeye

Check Cashing, Inc., 546 U.S. at 442-49, 163 L. Ed. 2d at 1041-46, 126 S. Ct. at 1207-10.

In Buckeye Check Cashing, Inc., borrowers brought a putative class action in Florida state

court, alleging that the lender charged usurious interest rates and that the agreement violated

Florida lending and consumer-protection laws. Buckeye Check Cashing, Inc., 546 U.S. at

443, 163 L. Ed. 2d at 1042, 126 S. Ct. at 1207. The lender moved to compel arbitration.

Buckeye Check Cashing, Inc., 546 U.S. at 443, 163 L. Ed. 2d at 1042, 126 S. Ct. at 1207.


                                              7
The Court examined the claims alleged in the complaint to determine the nature of the

challenge to the validity of the arbitration agreements. Buckeye Check Cashing, Inc., 546
U.S. at 444, 163 L. Ed. 2d at 1043, 126 S. Ct. at 1208. The Court noted, "The crux of the

complaint is that the contract as a whole (including its arbitration provision) is rendered

invalid by the usurious finance charge." Buckeye Check Cashing, Inc., 546 U.S. at 444, 163
L. Ed. 2d at 1043, 126 S. Ct. at 1208. The Court stated:

              "Prima Paint [Corp.] and Southland [Corp.] answer the question presented

       here by establishing three propositions. First, as a matter of substantive federal

       arbitration law, an arbitration provision is severable from the remainder of the

       contract. Second, unless the challenge is to the arbitration clause itself, the issue of

       the contract's validity is considered by the arbitrator in the first instance. Third, this

       arbitration law applies in state as well as federal courts. The parties have not

       requested, and we do not undertake, reconsideration of those holdings. Applying

       them to this case, we conclude that because respondents challenge the Agreement, but

       not specifically its arbitration provisions, those provisions are enforceable apart from

       the remainder of the contract. The challenge should therefore be considered by an

       arbitrator, not a court." Buckeye Check Cashing, Inc., 546 U.S. at 445-46, 163 L. Ed.
2d at 1044, 126 S. Ct. at 1209.

The Court then reaffirmed the rule set out in Prima Paint Corp., stating, "[R]egardless of

whether the challenge is brought in federal or state court, a challenge to the validity of the

contract as a whole, and not specifically to the arbitration clause, must go to the arbitrator."

Buckeye Check Cashing, Inc., 546 U.S. at 449, 163 L. Ed. 2d at 1046, 126 S. Ct. at 1210.

       We consider the procedural unconscionability challenge by Bess in light of Prima

Paint Corp. and Buckeye Check Cashing, Inc. We find that Bess's challenge is directed to

the arbitration clause itself and that it is not directed to the validity of the Customer


                                               8
Agreement as a whole. In Buckeye Check Cashing, Inc., the Court made it very clear that an

arbitration agreement is severable and that, when the arbitration provision itself is

challenged, a court can decide whether it is enforceable. Accordingly, we conclude that the

procedural unconscionability of the arbitration provision in the DirecTV Customer

Agreement is a proper question for the circuit court.

       DirecTV suggests that because the procedural unconscionability argument could also

pertain to the contract as a whole, the validity of the arbitration clause should be decided by

an arbitrator.   We do not agree.       In our view, under Illinois law the procedural

unconscionability of an arbitration provision may be informed by the facts and circumstances

surrounding the making of the contract, including whether the arbitration clause itself is

contained within a larger contract of adhesion, and questions regarding the facts and

circumstances surrounding the making of that contract are relevant in determining whether

the arbitration clause itself is procedurally unconscionable. In a case where there are

independent claims specifically challenging the procedural unconscionability of an

arbitration provision, then the claim should be decided by the court rather than an arbitrator.

Should the court determine that the arbitration provision is procedurally unconscionable and

unenforceable, then the arbitration provision would be severed. In that case, the other

challenges to the validity of the contract would not be arbitrable.

       After reviewing the record, we conclude that the circuit court did not err in

considering the facts and circumstances surrounding the making of the Customer Agreement

as it evaluated Bess's contentions that the arbitration provision was procedurally

unconscionable and unenforceable. Therefore, we next consider whether the court erred in

finding that the arbitration provision was procedurally and substantively unconscionable.

                        PROCEDURAL UNCONSCIONABILITY

       "A finding of unconscionability may be based on either procedural or substantive


                                              9
unconscionability[] or a combination of both." Kinkel v. Cingular Wireless LLC, 223 Ill. 2d
1, 21, 857 N.E.2d 250, 263 (2006). "[T]he issue of unconscionability should be examined

with reference to all of the circumstances surrounding the transaction." Kinkel, 223 Ill. 2d

at 24, 857 N.E.2d at 265. "In addition, the doctrine of unconscionability should be at least

as protective of individual consumers who enter into contracts with commercial entities as

it is of one business that enters into a contract with another business." Kinkel, 223 Ill. 2d at

24, 857 N.E.2d at 265. "The determination of whether a contract or a portion of a contract

is unconscionable is a question of law, which we review de novo." Kinkel, 223 Ill. 2d at 22,

857 N.E.2d at 264.

       "Procedural unconscionability refers to a situation where a term is so difficult to find,

read, or understand that the plaintiff cannot fairly be said to have been aware he was agreeing

to it ***." Razor v. Hyundai Motor America, 222 Ill. 2d 75, 100, 854 N.E.2d 607, 622

(2006). "This analysis also takes into account the disparity of bargaining power between the

drafter of the contract and the party claiming unconscionability." Kinkel, 223 Ill. 2d at 22,

857 N.E.2d at 264.

       In this case, the circuit court concluded that the arbitration provision was procedurally

unconscionable and that the procedural unconscionability was sufficient to invalidate the

arbitration provision. The court's conclusion was based on its findings that the Customer

Agreement was a contract of adhesion between parties in disparate bargaining positions, that

the arbitration provision was inconspicuously placed in the Customer Agreement, and that

Bess was deprived of a meaningful choice in entering the contract. We agree that those

findings demonstrate that the arbitration provision is procedurally unconscionable to a certain

extent, but we cannot agree that the degree of procedural unconscionability demonstrated,

by itself, is sufficient to render the arbitration provision unenforceable. See Kinkel, 223 Ill.
2d at 26-27, 857 N.E.2d at 266.


                                              10
       The Kinkel case involved the enforceability of an arbitration provision and a class

action waiver provision in Cingular Wireless, LLC's cellular telephone service agreement.

Kinkel, 223 Ill. 2d at 5, 857 N.E.2d at 254. The Illinois Supreme Court reviewed the

agreement and described it as follows:

              "The Cingular service agreement is a contract of adhesion.            The terms,

       including the arbitration clause and the class action waiver therein, are nonnegotiable

       and presented in fine print in language that the average consumer might not fully

       understand. Such contracts, however, are a fact of modern life. Consumers routinely

       sign such agreements to obtain credit cards, rental cars, land and cellular telephone

       service, home furnishings and appliances, loans, and other products and services. It

       cannot reasonably be said that all such contracts are so procedurally unconscionable

       as to be unenforceable." Kinkel, 223 Ill. 2d at 26, 857 N.E.2d at 266.

       In Kinkel, the supreme court noted that the arbitration provision in the service

agreement did not inform the plaintiff of the costs of the arbitration process or that she would

be required to pay a portion of those costs. The supreme court found that those omissions

rendered the provision procedurally unconscionable to some degree. After considering all

of the circumstances surrounding the transaction, the supreme court concluded that the

degree of unconscionability was insufficient, by itself, to render the class-action waiver

unenforceable. Kinkel, 223 Ill. 2d at 27, 857 N.E.2d at 266.

       Relying on the decision in Razor, 222 Ill. 2d 75, 854 N.E.2d 607, the dissent

concludes that the arbitration provision is procedurally unconscionable in part because Bess

was deprived of a meaningful choice regarding whether or not to accept the Customer

Agreement. The dissent notes that the Customer Agreement was not delivered to Bess at or

before the time that she signed up for the satellite service and purchased the satellite

equipment, and it concludes that under those circumstances, she could not have been aware


                                              11
of the arbitration provision at the time she agreed to contract for the service. The dissent also

notes that there are other provisions in the Customer Agreement of which Bess would not

have been aware. Finally, the dissent points out that the Customer Agreement states that a

customer may be charged a deactivation fee for canceling service but provides no assurance

that the customer can return the equipment and receive a full refund.

       It is important to note that the record in the case before us is totally silent on how,

when, and at what cost Bess acquired the equipment necessary to receive DirecTV's

programm ing. Although Bess did not receive the Customer Agreement at the time she

ordered the service, under the terms of the Customer Agreement, she was not bound by its

terms until after she had read the Customer Agreement and continued to receive the service.

Accordingly, the "deactivation fee" set forth in the 2001 Customer Agreement would not

have applied to Bess had she cancelled the service upon receipt of that version of the

agreement. In addition, we find the Razor case to be factually distinguishable from the case

at bar. The Razor case involved the enforceability of a consequential damages disclaimer in

a preprinted limited warranty. In Razor, the Illinois Supreme Court determined that the

contents of a written warranty must be conveyed to a consumer at or before the time of the

purchase,1 and it declined to enforce the disclaimer in the absence of evidence that such had

occurred. Razor, 222 Ill. 2d at 102-03, 854 N.E.2d at 623-24.

       In contrast, the issue in this case involves the enforceability of an arbitration provision

       1
           In its decision, the supreme court quoted from a Federal Trade Commission

regulation providing that a written warranty, as a part of the basis of the bargain, " 'must be

conveyed at the time of sale of the consumer product and the consumer must not give any

consideration beyond the purchase price of the consumer product in order to benefit from the

agreement.' (Emphasis added.)" Razor, 222 Ill. 2d at 103, 854 N.E.2d at 624 (quoting 16

C.F.R. §700.11(b) (2000)).

                                               12
in the Customer Agreement. The arbitration provision is a dispute-resolution mechanism.

There is a strong public policy favoring the enforcement of arbitration agreements in Illinois.

Kinkel, 223 Ill. 2d at 47, 857 N.E.2d at 277-78. As previously noted, the Customer

Agreement at issue is typical of consumer agreements for computer, credit card, and other

online or catalog purchases wherein the agreements are delivered with the product or the first

billing and consumers may approve or reject the terms on receipt of the agreement. See, e.g.,

Kinkel, 223 Ill. 2d at 47, 857 N.E.2d at 277-78; Hill v. Gateway 2000, Inc., 105 F.3d 1147,

1149 (7th Cir. 1997).     In Hill, the Seventh Circuit recognized that certain practical

considerations support permitting vendors to enclose the legal terms with their products.

"Customers as a group are better off when vendors skip costly and ineffectual steps such as

telephonic recitation[] and use instead a simple approve-or-return device. Competent adults

are bound by such documents, read or unread." Hill, 105 F.3d at 1149.

       Additionally, we find that the record in this case is insufficient to support a finding

that the format of the Customer Agreement was procedurally unconscionable. DirectTV's

Customer Agreement begins with the following language, which is printed in capital letters

and in boldface type:

       "IF YOU DO NOT ACCEPT THESE TERMS, PLEASE NOTIFY US

       IMMEDIATELY AND WE WILL CANCEL YOUR SERVICE.                                  IF YOU

       INSTEAD DECIDE TO RECEIVE OUR SERVICE, IT WILL MEAN THAT

       YOU ACCEPT THESE TERMS AND, ACCORDINGLY, THEY WILL BE

       LEGALLY BINDING ON YOU."

The dispute resolution provision in the Customer Agreement is identified with the heading

"RESOLVING DISPUTES," and it is followed by underlined subheadings labeled

"Informal Resolution" and "Formal Resolution." The arbitration language is contained under

the "Formal Resolution" subheading. It is printed in capital letters and in boldface type, and


                                              13
it states: "ARBITRATION MEANS YOU WAIVE YOUR RIGHT TO A JURY

TRIAL." Nothing in this record suggests that the plaintiff could not locate, read, or

understand these provisions.

       In this case, we find that there are circumstances, including DirecTV's failure to

inform Bess of the arbitration provision prior to or at the time that she purchased its satellite

television service, that evidence a degree of procedural unconscionability. But, after

considering the circumstances of the transaction, we find that the degree of procedural

unconscionability in the Customer Agreement is insufficient to render the arbitration

provision unenforceable.

                        SUBSTANTIVE UNCONSCIONABILITY

       We next consider whether the circuit court erred in concluding that the arbitration

provision was substantively unconscionable because the costs Bess would incur in bringing

a class action in arbitration are prohibitive.

       Where a party seeks to invalidate an arbitration provision on the ground that the

arbitration would be prohibitively expensive, that party has the burden to show the likelihood

of incurring those costs. Green Tree Financial Corp.SAlabama v. Randolph, 531 U.S. 79,

92, 148 L. Ed. 2d 373, 384, 121 S. Ct. 513, 522 (2000). In order to meet her burden, the

party must provide some individualized evidence to show that she is likely to face prohibitive

costs in the arbitration and that she is financially incapable of meeting those costs.

Livingston v. Associates Finance, Inc., 339 F.3d 553, 557 (7th Cir. 2003). An arbitration

provision is not rendered inherently unconscionable because some of the arbitration costs

will be imposed on the customer. See Zobrist v. Verizon Wireless, 354 Ill. App. 3d 1139,

1146, 822 N.E.2d 531, 539-40 (2004) (citing Green Tree Financial Corp.SAlabama, 531
U.S. at 91-92, 148 L. Ed. 2d at 384, 121 S. Ct. at 522-23). Therefore, we turn to the record

to ascertain whether Bess presented sufficient evidence to show that her share of the


                                                 14
expenses of arbitration would be cost-prohibitive.

       After this case was remanded to the circuit court following the initial appeal (Bess,
351 Ill. App. 3d at 1157, 815 N.E.2d at 462), Bess filed a motion in opposition to DirecTV's

motion to compel arbitration, and a memorandum of law, with exhibits, in support of her

motion. Therein, Bess argued that the arbitration provision was void because she would be

saddled with prohibitive costs. She attached copies of the Customer Agreement from

October 1999 and September 2001 (collectively, parts of "Exhibit 1") in support of her

argument. Those documents state in pertinent part as follows:

       "If you initiate the arbitration, you agree to pay a fee of $125 or, if less and you tell

       us in writing, the amount that you would pay to initiate a lawsuit against us in the

       appropriate court of law in your state. We agree to pay any additional fee or deposit

       required by the American Arbitration Association in excess of your filing fee. We also

       agree to pay the costs of arbitration proceeding up to a maximum of one-half day

       (four hours) of hearings. Other fees, such as attorney's fees, expenses of travel to the

       arbitration[,] and the costs of a proceeding that goes beyond one-half day[,] will be

       paid in accordance with the AAA Rules. The arbitration will be held at a location

       within one hundred miles of your residence unless you and we both agree to another

       location." (Emphasis added.)

       The second exhibit ("Exhibit 2") is a printout of the Supplementary Procedures for

Consumer-Related Disputes, issued by the American Arbitration Association (AAA) and

effective March 1, 2002. This document contains the following relevant provisions:

              "C-8. Administrative Fees and Arbitrator Fees

              Administrative fees and arbitrator compensation deposits are due from the

       claimant at the time a case is filed. They are due from the respondent at the time the

       answer is due. The amounts paid by the consumer and the business are set forth


                                              15
       below.

                Administrative Fees

                Administrative fees are based on the size of the claim and counterclaim in

       dispute. They are based only on the actual damages and not on any additional

       damages, such as attorneys' fees or punitive damages. These fees are nonrefundable.

                Arbitrator Fees

                ***

                For cases in which a claim or counterclaim exceeds $75,000, arbitrators are

       compensated at the rates set forth on their panel biographies.

                Fees and Deposits to be Paid by the Consumer:

                                             ***

                If the consumer's claim or counterclaim exceeds $75,000, or if the consumer's

       claim or counterclaim is non[]monetary or undetermined, then the consumer must pay

       an Administrative Fee in accordance with the Commercial Fee Schedule. This fee is

       nonrefundable.      The consumer must also deposit one-half of the arbitrator's

       compensation. This deposit is used to pay the arbitrator. This deposit is refunded if

       not used. The arbitrator's compensation rate is set forth on the panel biography

       provided to the parties when the arbitrator is appointed." (Emphases added.) Am.

       Arb. Ass'n, Supplementary Procedures for Consumer-Related Disputes, R. C-8, eff.

       March 1, 2002.

       The next exhibit ("Exhibit 3") is a printout of the AAA's Supplementary Rules for

Class Arbitrations, effective October 8, 2003. This document contains the following relevant

provisions:

                "1. Applicability

                (a) These Supplementary Rules for Class Arbitrations ('Supplementary Rules')


                                              16
       shall apply to any dispute arising out of an agreement that provides for arbitration

       pursuant to any of the rules of the American Arbitration Association ('AAA') where

       a party submits a dispute to arbitration on behalf of or against a class or purported

       class, and shall supplement any other applicable AAA rules. These Supplementary

       Rules shall also apply whenever a court refers a matter pleaded as a class action to the

       AAA for administration ***.

                                             ***

              11. Administrative Fees and Suspension for Nonpayment

              (a) A preliminary filing fee of $3,250 is payable in full by a party making

       a demand for treatment of a claim, counterclaim, or additional claim as a class

       arbitration. The preliminary filing fee shall cover all AAA administrative fees

       through the rendering of the Clause Construction Award. If the arbitrator determines

       that the arbitration shall proceed beyond the Clause Construction Award, a

       supplemental filing fee shall be paid by the requesting party. The supplemental filing

       fee shall be calculated based on the amount claimed in the class arbitration and in

       accordance with the fee schedule contained in the AAA's Commercial Arbitration

       Rules."   (Emphases added.)       Am. Arb. Ass'n, Supplementary Rules for Class

       Arbitrations, eff. October 8, 2003.

       The fourth exhibit that was attached to Bess's supporting memorandum is titled

"Affidavit of Plaintiff's Attorney." In the affidavit, Francis J. "Casey" Flynn, an attorney who

works for the law firm of Carey & Danis, LLC, states that he conducted research and inquiry

on behalf of Bess in order to ascertain the costs involved in an AAA arbitration where a

plaintiff requests a class arbitration. According to the affidavit, Flynn learned that in cases

where the class is certified by the arbitrator, a supplemental filing fee is calculated based on

the amount claimed in the class arbitration. If the amount of the damages requested by the


                                              17
plaintiff in the class arbitration is undetermined, the plaintiff must file a $10,000

administrative filing fee, though the $3,250 preliminary filing fee is credited to this amount.

If $500 million in damages is at issue, the administrative filing fee is $61,500.          The

administrative filing fee is capped at $65,000, regardless of the sum of the damages sought.

The administrative filing fee is separate from the arbitrator's compensation, and the

arbitrator's compensation varies depending on the fees of the particular arbitrator.

       Bess also filed a reply memorandum and attached the AAA's Commercial Arbitration

Rules and Mediation Procedures (Including Procedures for Large, Complex Commercial

Disputes), effective July 1, 2003. The rules provide that the fees for the arbitrator and the

reporting services may be assessed in addition to the other administrative fees. The rules also

provide, "All other expenses of the arbitration, including travel and other expenses of the

arbitrator, AAA representatives, and any witness and the cost of any proof produced at the

direct request of the arbitrator, shall be borne equally by the parties, unless they agree

otherwise ***." Am. Arb. Ass'n, Commercial Arbitration Rules and Mediation Procedures

(Including Procedures for Large, Complex Commercial Disputes), R. R-50, eff. July 1, 2003.

However, there is also a provision in a footnote to the rules that states as follows:

              "The AAA applies the Supplementary Procedures for Consumer-Related

       Disputes to arbitration clauses in agreements between individual consumers and

       businesses where the business has a standardized, systematic application of arbitration

       clauses with customers and where the terms and conditions of the purchase of

       standardized, consumable goods or services are nonnegotiable or primarily

       non[]negotiable in most or all of its terms, conditions, features, or choices. The

       product or service must be for personal or household use."           Am. Arb. Ass'n,

       Commercial Arbitration Rules and Mediation Procedures (Including Procedures for

       Large, Complex Commercial Disputes, R. R-1, n.*, eff. July 1, 2003.


                                              18
The arbitration clause in the case at bar fits squarely within this provision. Therefore, we

find that any expenses set forth in the commercial procedures are irrelevant to our analysis.

         After reviewing the arguments and exhibits in the record, we conclude that Bess did

not meet her burden to show that her share of the arbitration fees would be cost-prohibitive

and that she is financially incapable of meeting those costs. First, we note that the record

contains no information regarding Bess's financial position. Second, and most important, the

plain language of the arbitration clause at issue makes clear that DirecTV has agreed to pay

all fees and deposits required by the AAA over and above $125. All expenses of initiating

arbitration, as set forth by the AAA in its Supplementary Procedures for Consumer-Related

Disputes and Supplementary Rules for Class Arbitrations, are classified as either fees or

deposits. The expenses include an initial or preliminary filing fee, a supplementary filing fee,

and an initial deposit of half of the arbitrator's compensation.

         We find nothing in Bess's submissions to indicate that Bess will be responsible for any

other costs of the arbitration, such as the travel and expenses of the arbitrator, AAA

representatives, or any witnesses, and the cost of any proof produced at the direct request of

the arbitrator. As explained above, the AAA's Commercial Arbitration Rules and Mediation

Procedures (Including Procedures for Large, Complex Commercial Disputes) expressly

exempt disputes based on an arbitration clause found in a standardized, nonnegotiable

contract for household goods and services. Neither the Supplementary Procedures for

Consumer-Related Disputes nor the Supplementary Rules for Class Arbitrations provide for

payments of such expenses.

         We conclude that the evidence in the record does not support the claim that class

arbitration would be cost-prohibitive for the plaintiff, and we conclude that the circuit court

erred in determinating that the arbitration provision was substantively unconscionable on that

basis.


                                               19
                              SUMMARY AND CONCLUSION

       We conclude that the degree of procedural unconscionability regarding the arbitration

provision in the Customer Agreement is insufficient to render the arbitration provision

unenforceable on that basis. We further conclude that the evidence in the record does not

support the claim that class arbitration would be cost-prohibitive for the plaintiff, and we

conclude that the circuit court erred in determining that the arbitration provision was

substantively unconscionable on that basis.

       Accordingly, we reverse the judgment of the circuit court, and we remand the case to

the circuit court with directions to enter an order (1) granting DirecTV's motion to compel

arbitration, (2) directing that DirecTV shall pay all fees and costs in excess of $125 charged

by the AAA in connection with the arbitration proceedings, whether this matter is resolved

individually or as a class (Rule 12(b) of the Supplementary Rules for Class Arbitration states,

"It is the policy of the AAA to comply with any order of a court directed to the parties to an

arbitration or with respect to the conduct of an arbitration ***" (Am. Arb. Ass'n,

Supplementary Rules for Class Arbitrations, R. 12(b), eff. October 8, 2003)), and (3) staying

all judicial proceedings in that court pending the resolution of the arbitration.



       Reversed; cause remanded with directions.



       SPOM ER, J., concurs.



       PRESIDING JUSTICE STEWART,2 concurring in part and dissenting in part:

       2
           Originally, Justice McGlynn was assigned to this panel. Presiding Justice Stewart

was later substituted on the panel. He has reviewed the briefs and listened to the audiotape

of oral argument.

                                              20
       I concur with the majority in its decision that the issue of procedural unconscionability

should be determined by the court, not the arbitrator. I also concur in its determination that

the circuit court erred in finding that the arbitration provision of the Customer Agreement is

substantively unconscionable because class arbitration would be cost-prohibitive for the

plaintiff. Under the facts of this case, I agree that the plaintiff failed to meet her burden of

proof that she is incapable of meeting those costs.

       I respectfully dissent, however, from the decision of the majority that the arbitration

provision in the Customer Agreement is not procedurally unconscionable. In this case, the

circuit court found the arbitration provision contained in the Customer Agreement

procedurally unconscionable, stating:

                 "The arbitration provision is procedurally unconscionable because it is printed

       in *** about eight[-]point font in a ten[-]paneled[ 3 ] fold[]up pamphlet with each panel

       of the pamphlet containing approximately seven-hundred *** words. The 'Customer

       Agreement' is force[-]fed to subscribers *** on a take[-]it[-]or[-]heave[-]it [sic] basis.

       There is no opportunity for a consumer to negotiate the terms of the document. The

       provision regarding arbitration is inconspicuously placed in the pamphlet, where it

       was unlikely to be noticed, much less read, and sent after the purchase and installation

       of the equipment and after service had already begun."

I agree with this analysis and I would affirm the circuit court's judgment denying DirecTV's

motion to stay proceedings and to compel arbitration.

       It is clear that, despite DirecTV's claims to the contrary, its Customer Agreement

containing the arbitration provision is an adhesion contract under Illinois law.            The

       3
           In fact, the 2001 Customer Agreement, to which the circuit court referred, has only

eight panels. The 2004 Customer Agreement, which is not at issue in this appeal, has 10

panels.

                                                21
parties–Bess, a consumer, and DirecTV, a nationwide provider of satellite television

services–are in disparate bargaining positions.      In addition, the Customer Agreement

containing the arbitration provision is a form contract, which Bess had no hand in drafting

and which DirecTV offered to Bess on a take-it-or-leave-it basis. See Williams v. Illinois

State Scholarship Comm'n, 139 Ill. 2d 24, 72, 563 N.E.2d 465, 487 (1990) (an adhesion

contract is one in which the parties are in disparate bargaining positions and one party has

no hand in drafting the agreement but, instead, must "take it or leave it" as the other party

drafted it).

       However, "the fact that a contract is offered in a form contract on a take-it-or-leave-it

basis does not automatically render a contract term procedurally unconscionable." Kinkel v.

Cingular Wireless, LLC, 357 Ill. App. 3d 556, 563, 828 N.E.2d 812, 818 (2005), aff'd, 223
Ill. 2d 1, 857 N.E.2d 250 (2006). As the majority points out, the Illinois Supreme Court

noted in Kinkel:

       "Such contracts *** are a fact of modern life. Consumers routinely sign such

       agreements to obtain credit cards, rental cars, land and cellular telephone service,

       home furnishings and appliances, loans, and other products and services. It cannot

       reasonably be said that all such contracts are so procedurally unconscionable as to be

       unenforceable." Kinkel, 223 Ill. 2d at 26, 857 N.E.2d at 266.

"This, of course, does not mean that offering a contract term on a take-it-or-leave-it basis is

irrelevant in determining whether a contract provision is procedurally unconscionable;

indeed, it is an important factor to consider." Kinkel, 357 Ill. App. 3d at 563, 828 N.E.2d at

818-19. "It simply means that something more is required before we find a provision to be

procedurally unconscionable." Kinkel, 357 Ill. App. 3d at 563, 828 N.E.2d at 819. "Illinois

courts have long found provisions offered on a take-it-or-leave-it basis and also 'hidden in

a maze of fine print' to be procedurally unconscionable." Kinkel, 357 Ill. App. 3d at 563, 828
22
N.E.2d at 819 (quoting Frank's Maintenance & Engineering, Inc. v. C.A. Roberts Co., 86 Ill.

App. 3d 980, 989-90, 408 N.E.2d 403, 410 (1980)).

       As the Illinois Supreme Court further noted in Kinkel:

       " 'Procedural unconscionability consists of some impropriety during the process of

       forming the contract depriving a party of a meaningful choice. [Citations.] Factors

       to be considered are all the circumstances surrounding the transaction[,] including the

       manner in which the contract was entered into, whether each party had a reasonable

       opportunity to understand the terms of the contract, and whether important terms were

       hidden in a maze of fine print; both the conspicuousness of the clause and the

       negotiations relating to it are important, albeit not conclusive factors in determining

       the issue of unconscionability. [Citation.] To be a part of the bargain, a provision

       *** must *** have been bargained for [or] brought to the [consumer's] attention or

       be conspicuous. *** This requirement that the seller obtain the knowing assent of

       the buyer "does not detract from the freedom to contract, unless that phrase denotes

       the freedom to impose the onerous terms of one's carefully drawn printed document

       on an unsuspecting contractual partner. Rather, freedom to contract is enhanced by

       a requirement that both parties be aware of the burdens they are assuming. The notion

       of free will has little meaning as applied to one who is ignorant of the consequences

       of his acts." [Citation.]' " Kinkel, 223 Ill. 2d at 23-24, 857 N.E.2d at 264-65 (quoting

       Frank's Maintenance & Engineering, Inc., 86 Ill. App. 3d at 989-90, 408 N.E.2d at

       410).

       In Razor v. Hyundai Motor America, 222 Ill. 2d 75, 854 N.E.2d 607 (2006), the

Illinois Supreme Court clarified the type of additional circumstance that will render an

adhesion contract with a consumer unconscionable and unenforceable. The contractual

provision at issue in that case was a consequential damages disclaimer in a limited warranty.


                                              23
The evidence revealed that the disclaimer and warranty were contained in an owner's manual

in the glove compartment of the vehicle purchased by the plaintiff. The plaintiff never saw

the disclaimer until after the purchase, and the sale contract made no mention of the

disclaimer. The court noted the plaintiff's arguments that the disclaimer was on a preprinted

form offered on a take-it-or-leave-it basis, and then it stated:

       "However, we need not–and we do not–hold that these general circumstances alone

       or in combination render the clause unconscionable.

              An additional fact particular to this case tips the balance in plaintiff's favor.

       That is the lack of evidence that the warranty, which contained the disclaimer of

       consequential damages, had been made available to the plaintiff at or before the time

       she signed the sale contract. ***

              *** [P]rocedural unconscionability refers to a situation where a term is so

       difficult to find, read, or understand that the plaintiff cannot fairly be said to have

       been aware he was agreeing to it. Surely, whatever other context there might be in

       which a contractual provision would be found to be procedurally unconscionable, that

       label must apply to a situation such as the case at bar where plaintiff has testified that

       she never saw the clause; nor is there any basis for concluding that plaintiff could

       have seen the clause, before entering into the sale contract." (Emphasis in original.)

       Razor, 222 Ill. 2d at 100-02, 854 N.E.2d at 623.

Although the majority attempts to distinguish Razor because the clause at issue was a

warranty governed by regulations of the Federal Trade Commission (FTC), a close reading

of the opinion makes it clear that the court's decision is based squarely upon the law of

unconscionability. In fact, the court notes that the FTC regulations were only raised upon

rehearing and simply "validated [the court's] legal analysis." Razor, 222 Ill. 2d at 103, 854

N.E.2d at 624.


                                              24
       In the present case, DirecTV argues that the arbitration provision in the Customer

Agreement is conspicuous. The arbitration provision is separated by a break in the text and

is identified by a heading printed in bold, all-capitalized letters that states: "RESOLVING

DISPUTES." However, the arbitration provision is printed in single-spaced lines of very

small font on the last two panels of the multipaneled foldup pamphlet. Moreover, as the

Illinois Supreme Court explained in Razor, "It simply does not matter how large the type was

or how clearly the disclaimer was expressed if the consumer did not have the opportunity to

see the language before entering into the contract ***." (Emphasis in original.) Razor, 222
Ill. 2d at 101, 854 N.E.2d at 623.

       In this case, it is undisputed that DirecTV did not mail Bess a copy of the Customer

Agreement containing the arbitration provision until after she had already acquired the

satellite television equipment and after she had contracted to receive DirecTV service.

Therefore, Bess did not see, and could not have seen, the arbitration provision before

entering into the contract with DirecTV. Accordingly, as the Illinois Supreme Court stated

in Razor, "[s]urely, whatever other context there might be in which a contractual provision

would be found to be procedurally unconscionable, that label must apply to a situation such

as the case at bar" (Razor, 222 Ill. 2d at 101, 854 N.E.2d at 623), where Bess did not see and

could not have seen the arbitration provision before entering into the contract.

       DirecTV argues that although it sent Bess the Customer Agreement after she had

contracted for DirecTV service, she had the opportunity to cancel the service if she rejected

the terms of the arbitration provision.     Thus, the majority asserts, "[T]he Customer

Agreement at issue is typical of consumer agreements for computer, credit card, and other

online or catalog purchases wherein the agreements are delivered with the product or the first

billing and consumers may approve or reject the terms on receipt of the agreement." Slip op.

at 13. As authority for this proposition, the majority cites Kinkel and Hill v. Gateway 2000,


                                             25
Inc., 105 F.3d 1147 (7th Cir. 1997). In Kinkel, however, the plaintiff had actually signed the

customer agreement for cellular telephone services before services commenced. Kinkel, 223
Ill. 2d at 5, 857 N.E.2d at 254. Likewise, in Hill, the customer agreement was in the box

with the computer the plaintiff had ordered from the defendant, and the agreement provided

that the customer could avoid the entire transaction by returning the computer within 30 days,

without penalty. Hill, 105 F.3d at 1148. Contrary to the majority's claim, I have found no

case based upon Illinois law validating an adhesion contract in a consumer transaction where

the consumer did not receive the initial written agreement until some time after the consumer

commenced receiving the services for which she contracted.

       In this case, by the time Bess received the Customer Agreement, she had already

acquired the satellite television equipment, the equipment had already been installed, and

Bess had ordered and was receiving DirecTV's services. The Customer Agreement did not

provide for the reimbursement of her equipment costs if she chose to discontinue the service

instead of accepting the terms of the arbitration provision; nor is there any indication in the

record that she could have returned the equipment without incurring a penalty. Further, the

2001 version of the Customer Agreement provides for a "deactivation fee" if a customer

cancels service. It is clear that DirecTV required Bess to contract to receive its service and

substantially change her economic position before she was provided with the Customer

Agreement that contained the arbitration provision. In order to cancel service at that point,

after she had taken all necessary steps to be a DirecTV subscriber, she would have had to

suffer the time, effort, and expense associated with switching to another service provider.

Therefore, Bess was deprived of a " 'meaningful choice' " in determining whether to accept

the arbitration provision of the Customer Agreement. See Kinkel, 223 Ill. 2d at 23, 857
N.E.2d at 264 (quoting Frank's Maintenance & Engineering, Inc., 86 Ill. App. 3d at 989, 408

N.E.2d at 410).


                                              26
       Although the majority relies heavily upon the fact that the record in this case is silent

on how Bess obtained her equipment, the routine manner in which DirecTV contracts with

its customers is not in dispute. In this court's previous decision in this case, the ordinary

transaction was described as follows:

              "DirecTV provides television programming services via satellite to consumers

       throughout the nation. To obtain these services, a potential DirecTV subscriber

       typically first purchases from an independent retailer the equipment necessary to

       receive a satellite signal. The potential customer then calls DirecTV and selects one

       or more of DirecTV's programming packages. DirecTV then activates the subscriber's

       service and mails the customer a copy of the parties' written contract, entitled

       'Customer Agreement' (Customer Agreement), along with his or her first bill. The

       Customer Agreement sets forth the parties' rights and obligations and explains the

       terms and conditions pursuant to which DirecTV provides its service." Bess v.

       DirecTV, Inc., 351 Ill. App. 3d 1148, 1149, 815 N.E.2d 455, 456 (2004).

In its statement of facts in its brief before this court, DirecTV adopted the above statement

verbatim.

       I see little difference between the circumstances in Razor, where the consumer did not

have an opportunity to see the warranty disclaimer until after the purchase, and the

circumstances here where the consumer has no opportunity to see the arbitration provision

until she has acquired the equipment and contracted for services. As a practical matter,

DirecTV's offer to cancel service if a consumer does not agree with its contract is virtually

meaningless given that the consumer must then suffer the time, effort, and expense of

contracting with another television service provider. The majority's decision allows DirecTV

to "hook" the consumer into using its product and then impose upon the consumer its

carefully drawn contract when it is far less likely to be rejected.


                                              27
       Given all the circumstances in the present case, I believe that the arbitration provision

is procedurally unconscionable and that the procedural unconscionability is sufficient to

invalidate the arbitration provision.     The parties–Bess, a consumer, and DirecTV, a

nationwide provider of satellite television services–were in disparate bargaining positions.

The Customer Agreement containing the arbitration provision was a preprinted form

contract, and it was a contract of adhesion in that Bess had no hand in drafting it but, instead,

had to "take it or leave it" as DirecTV drafted it. The arbitration provision was printed in

single-spaced lines of very small font on the last two panels of a multipaneled pamphlet,

which DirecTV mailed to Bess along with her monthly bill after Bess had already acquired

satellite television equipment, the equipment had already been installed, and Bess had already

contracted to receive DirecTV service. Accordingly, Bess had not seen and could not have

seen the arbitration provision before entering into the contract with DirecTV. See Razor, 222
Ill. 2d at 101, 854 N.E.2d at 623. Under the terms of the Customer Agreement, if Bess had

opted to discontinue her DirecTV service instead of accepting the terms of the arbitration

provision, DirecTV did not agree to reimburse her for the cost of the equipment; nor is there

any indication in the record that she could have returned the equipment without incurring a

penalty. Under these circumstances, I believe it would be unconscionable to enforce the

arbitration provision, because Bess was deprived of a " 'meaningful choice' " in accepting the

terms of the Customer Agreement. See Kinkel, 223 Ill. 2d at 23, 857 N.E.2d at 264 (quoting

Frank's Maintenance & Engineering, Inc., 86 Ill. App. 3d at 989, 408 N.E.2d at 410).

       For the foregoing reasons, I would affirm the order of the circuit court of St. Clair

County denying DirecTV's motion to stay proceedings and to compel arbitration.




                                               28
                                          NO. 5-05-0394

                                              IN THE

                               APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
___________________________________________________________________________________

      CHARLOTTE BESS,                       ) Appeal from the
                                            ) Circuit Court of
         Plaintiff-Appellee,                ) St. Clair County.
                                            )
      v.                                    ) No. 99-L-55A
                                            )
      DIRECTV, INC.,                        ) Honorable
                                            ) Robert P. LeChien,
         Defendant-Appellant.               ) Judge, presiding.
___________________________________________________________________________________

Opinion Filed:        March 18, 2008
___________________________________________________________________________________

Justices:           Honorable James K. Donovan, J.

                 Honorable Stephen L. Spomer, J.,
                 Concurs
                 Honorable Bruce D. Stewart, P.J.,
                 Concurs in part and dissents in part
___________________________________________________________________________________

Attorneys        Joseph B. McDonnell, Greensfelder, Hemker & Gale, 12 Wolf Creek Drive, Swansea,
for              IL 62226; Melissa D. Ingalls, Glen G. Mastroberte, Kirkland & Ellis, LLP, 777 South
Appellant        Figueroa Street, Los Angeles, CA 90017
___________________________________________________________________________________

Attorneys        David A. Nester, Nester & Constance, P.C., 123 West Washington Street, Belleville,
for              IL 62220; Steven A. Katz, Diane Moore Heitman, Carr, Korein, Tillery, Kunin,
Appellee         Montroy, Cates & Glass, 10 Executive Woods Court, Belleville, IL 62226; Michael
                 J. Flannery, James J. Rosemergy, Carey & Danis, L.L.C., 8235 Forsyth Blvd., St.
                 Louis, MO 63105
___________________________________________________________________________________